

113 HR 3208 IH: To clarify that certain natural gas facilities are not subject to the Natural Gas Act.
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3208IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. McKinley (for himself, Mr. Doyle, Mr. Johnson of Ohio, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify that certain natural gas facilities are not subject to the Natural Gas Act.1.Natural Gas Act jurisdictionSection 1 of the Natural Gas Act (15 U.S.C. 717) is amended by adding at the end the following new subsection:(e)A person not otherwise subject to this Act shall not become subject to this Act solely by reason of such person’s construction or operation of a facility not otherwise subject to this Act that liquefies, stores, processes, or delivers natural gas for vehicular natural gas or other end use purposes notwithstanding that natural gas may be reinjected from the facility into an interstate pipeline, provided that such reinjections are incidental to the facility’s provision of natural gas for vehicular or other end use purposes and are required by the operational, maintenance, or safety needs of the facility..